DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/05/2019, 06/21/2019, 09/26/2019, 12/30/2019, 03/03/2020, 06/10/2020 and 08/11/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents have been fully considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application No 14/269,646, filed 05/05/2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Priority claiming the benefit of priority under 35 U.S.C. 119(e) to US Provisional Applications 61/987,982, filed on May 2, 2014, 61/819,143, filed on May 3, 2013, 61/819,201, filed on May 3, 2013 and 61/904,562, filed on November 15, 2013, is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not 
A timely filed terminal disclaimer in compliance with 37 CFR l.32l(c) or l.32l(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32l(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto­processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,278,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-24 of the instant specification are also anticipated in claims 1-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi et al. (2007 Jpn.J.Ophtalmol. 51:53-56; Pub.Date 2007), in view of Grenon et al. (USPN 20080081996 A1; Pub.Date 04/03/2008; Fil.Date 09/29/2006), in view of Matsumoto et al. (2004 Jpn. J. Ophthalmol. 48:372–375; Pub.Date 2004) in view of Snook et al. (USPN 5,886,767; Pat.Date 03/23/1999; Fil.Date 11/25/1996).
a method of trans-illuminating a meibomian gland in an eyelid of a patient to image the meibomian gland with providing trans-Illumination meibography with a newly designed illumination probe (Title and abstract). Yokoi teaches the method comprising: flipping the eyelid to expose an interior portion of an interior surface of the eyelid to an imaging path of an imaging device (p.53 col.1 last ¶ - col.2 “transilluminating the lid from the skin while everting the lid” using the tool in Fig.1) directing an infrared (IR) light from an IR light source to the eyelid to IR trans-illuminate meibomian glands in the eyelid (p.54 col.1 last ¶); imaging the eyelid with an imaging device during IR trans-illumination to produce an IR trans-illumination image of meibomian glands in the eyelid (an infrared CCD camera capturing the trans-illuminated image of the eyelid when everted and the meibomian gland (Fig.2b and Fig.2c and p.54 col.1 4th ¶)), wherein the imaging of the eyelid with the imaging device during IR trans-illumination is performed while the eyelid is flipped  (Fig.2 and p.55 col.2 2nd -3rd ¶) receiving the IR trans-illumination image of the eyelid at a computer control system associated with the imaging device (use of an imaging software for the selection of the images (p.54 col.2 1st ¶). Yokoi further teaches the image being recorded on a digital video-recorder for later analysis with an image analysis software (p.54 ¶ Newly Developed Video-Meibography System), which reads on the claimed limitation of storing the IR trans-illumination image in a non-transitory memory associated with the imaging device.
Yokoi does not teach directing a second IR light from a second IR light source to an interior portion of an interior surface of the eyelid to surface illuminate the interior portion of the interior surface of the eyelid; imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light to produce a surface meibography image of the meibomian glands in the eyelid; and wherein imaging the interior portion of the interior surface of the eyelid to produce the surface meibography image of the meibomian glands is performed while the eyelid remains flipped; and subtracting the IR trans-
However, Grenon teaches the method of determining imaging of meibomian functional glands (Title and abstract) using a trans-illumination imaging ([0028] trans-illumination photography) and reflection imaging ([0028] and Fig.22 and [0138]) with directing a [second] light from a [second] light source to an interior portion of an interior surface of the eyelid to surface illuminate the interior portion of the interior surface of the eyelid ([0138] and Fig.22 #502 and [0028] for testing the meibomian gland functionality); and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the [second] IR light to produce a surface meibography image of the meibomian glands in the eyelid; and wherein imaging the interior portion of the interior surface of the eyelid to produce the surface meibography image of the meibomian glands is performed while the eyelid remains flipped ([0138] and Fig.22 #502 and [0028] for testing the meibomian gland functionality, wherein [0184] the eyelid is inverted for better light propagation in depth to reach the meibomian glands which is understood as considered as one of the various part of the eyelids as in [0142]-[0143] for the use of the IR light source). The examiner notes that the light source as an infra-red light source from Grenon is an external light source placed on the camera for the specific purpose of performing reflectance or photographic imaging for the eyelids being flipped or not.  
Grenon therefore teaches using at least one of NIR optical imaging with reflectance technique and imaging with trans-illumination photography and imaging with other modalities ([0028]) which is also broadly suggesting using both trans-illumination and surface/reflectance NIR techniques in a dual mode imaging with the concern to optimize the contrast or imaging of the meibomian glands ([0141]-[0144]). Grenon, to that concern, has described the two approaches such as NIR reflectance imaging or photography (NIR imaging section [0137]-[0147]) as an extension of direct visual light imaging ([0137]) and NIR trans-illumination imaging (Trans-nd ¶) and reflection slit-lamp biomicroscopy imaging (abstract and Fig.3) for complementary analysis of the meibomian glands on the everted eyelid (abstract and Figs. 3 and 4) which suggests the combination of a first light source for trans-illumination and a second light source for a second light for a meibography image and where Grenon suggests light sources can be placed at suitable places ([0168]) supporting the broad interpretation of combined first and second light sources for optical NIR surface imaging/photography and the trans-illumination imaging for the meibomian glands imaging from the everted eyelid, therefore suggesting to use two NIR light sources for surface meibography image and trans-illumination image.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method of Yokoi by directing a second IR light from a second IR light source to an interior portion of an interior surface of the eyelid to surface illuminate the interior portion of the interior surface of the eyelid; imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light to produce a surface meibography image of the meibomian glands in the eyelid; and wherein imaging the interior portion of the interior surface of the eyelid to produce the surface meibography image of the meibomian glands is performed while the eyelid remains flipped, since one of ordinary skill in the art would have recognized that using two different IR light sources for reflectance and trans-illumination techniques to image a single side of the eyelid was known in the art as taught by Grenon and since combining both methods of reflection imaging and trans-illumination imaging was in the art as taught by Matsumoto. One of ordinary skill in the 
However, Yokoi, Grenon and Matsumoto do not explicitly teach combining the IR trans-illumination image of meibomian glands from the surface meibography image of meibomian glands to generate a resultant image of meibomian glands as in claim 1.
However, Snook teaches a device and method for imaging tissue from the eye (Title and abstract) utilizing illumination with the combination of two images of the same region to generate a resultant image of that region (col.5 3rd ¶ and claim 2 with subtraction of one image from a second image) therefore reading on combining the IR trans-illumination image of the meibomian glands and the surface image of meibomian glands to generate a resultant image of meibomian glands.
Therefore, it would have been obvious for one person of ordinary skill in the art before the time of filling the invention to have modified the method of Yokoi, Grenon and Matsumoto with combining the IR trans-illumination image of the meibomian glands and the surface image of meibomian glands to generate a resultant image of meibomian glands, since one person of ordinary skill in the art would recognize that subtracting one image from a second image to generate a resultant image was known in the art as taught by Snook and since it is known in the art that light absorption differs between different tissues as taught by Grenon ([0138]) in order to rd ¶).

Regarding independent claim 16, claim 16 is drawn to a device/system using the method with all the step limitations of the method of claim 1 as all functional limitations of claim 16. As previously discussed for claim 1, Yokoi, Grenon, Matsumoto and Snook teach all the limitations of method claim 1. The additional structural limitations of claims 16 are a first IR light source for the trans-illumination as previously discussed and taught by Yokoi (Fig.1) and a second IR light source as previously discussed in claim 1 as taught by Grenon as an IR light source attached to the IR camera as an imaging device (Fig. 22), a lip flipping device as previously discussed as taught by Yokoi (Fig.1) and a control system as taught by Grenon with computer system for controlling and processing every functions of the device (Fig.22 part 208) wherein one of ordinary skill in the art would have found obvious to render any manual operation automatic (MPEP 2144.04.III Automating a manual activity). Therefore, Yokoi, Grenon, Matsumoto and Snook teaches all the structural and functional limitations of claim 16.

Regarding the dependent claims 2-13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokoi, Grenon, Matsumoto and Nook.
Regarding claim 2, Yokoi teaches the application of the trans-illumination probe to the exterior of the eyelid (p.54 ¶ Newly Developed Video-Meibography System).

Regarding claim 4, Yokoi does not teach the infrared light directed toward the interior of the eyelid to trans-illuminate the meibomian gland as in claim 4. 
Regarding claim 5, Yokoi does not teach the imaging device imaging the exterior portion of the exterior of the eyelid to produce a trans-illumination image of the meibomian gland as in claim 5. 
Grenon teaches the development of a probe for imaging the meibomian gland (Title and abstract) with a trans-illumination system using a contact lens optically connected to an infrared light source ([0174]) to shine light through the eyelid from behind (Fig.29 and [0164]), which reads on a trans-illumination from the interior of the eyelid ([0164]) permitting therefore for the high resolution infra-red camera (Fig.29 #650 and [0174]) to image the exterior of the eyelid and recording the trans-illumination image of the eyelid and of the meibomian gland (Fig.29, [0164]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method of Yokoi, Matsumoto, Grenon and Nook with trans-illumination from the interior of the eyelid to record the trans-illumination image of the meibomian gland from the exterior side of the eyelid since one of ordinary skill in the art would recognize that using a contact lens to trans-illuminate the eyelid from the internal side of the eyelid for recording the trans-illumination image of the meibomian gland from the outside of the eyelid was known as routine and conventional in the art as taught by Grenon. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Yokoi and Grenon teach the trans-illumination imaging of the meibomian gland. The motivation would have been to provide consistent imaging results, as suggested by Grenon ([0166]).

Regarding claim 7, Yokoi teaches the imaging being applied to the upper eyelid (p.55 ¶ Observation of Meibomian Gland Structure in the Upper Lid).
Regarding claim 8, while teaching using the IR light source being at 850nm, Yokoi does not teach using the spectral range of the IR light source being within 890nm to 940nm as in claim 9. However, Grenon teaches the use of IR light sources within the range of 650nm to 2500nm ([0029]).
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method of Yokoi, Matsumoto, Grenon and Cook with a NIR light source in an IR spectrum between 890 to 940nm since the choice of the NIR wavelength would have been an arbitrary design consideration as taught by Grenon. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yokoi is teaching a trans-illumination imaging of the meibomian gland with an NIR light source. The motivation would have been to provide consistent thermal imaging results, as suggested by Grenon ([0030] and [0166]).
Regarding claim 9, Yokoi teaches the use of a computer imaging software (p.54 ¶ Newly Developed Video-Meibography System) to display the image of the meibomian gland (Fig.2 b and c).
Regarding claim 10, Yokoi teach the first IR light source for trans-illumination which is different from the IR second light source taught by Grenon and Matsumoto and Tanimoto, both light sources being independent and different for their different functions as previously discussed for claim 1.
Regarding claims 11 and 12, as discussed for claim 10, Yokoi teach the first IR light source for trans-illumination which is different from the IR second light source taught by Grenon and Matsumoto and Tanimoto, both light sources being independent and different for their different 
Regarding claim 13, Yokoi teaches the use of a computer imaging software (p.54 ¶ Newly Developed Video-Meibography System) to display the image of the meibomian gland (Fig.2 b and c) and Grenon further teaches the use of an image processing for analysis the surface or reflective image of the eyelid (Fig.22 #208) with the image being sent to a display monitor (Fig.22 #212 and [0142]), broadly interpreted as a computer display.
Regarding the dependent claims 21-22, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokoi, Grenon, Matsumoto and Tanimoto.
Regarding claim 21, Yokoi teaches the use of a highly sensitive IR CCD video camera (p.54 ¶ Newly Developed Video-Meibography System), which broadly reads on the high definition IR camera as claimed.
Regarding claim 22, Yokoi teaches the use of a computer imaging software (p.54 ¶ Newly Developed Video-Meibography System) to display the image of the meibomian gland (Fig.2 b and c) and Grenon further teaches the use of an image processing for analysis the surface or reflective image of the eyelid (Fig.22 #208) with the image being sent to a display monitor (Fig.22 #212 and [0142]), broadly interpreted as a computer display.


Claims 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi et al. (2007 Jpn.J.Ophtalmol. 51:53-56; Pub.Date 2007), in view of Matsumoto et al. (2004 Jpn. J. Ophthalmol. 48:372–375; Pub.Date 2004), in view of Grenon et al. (USPN 20080081996 .
Yokoi, Grenon, Matsumoto and Snook teach an apparatus and method as set forth above.
Yokoi is furthermore describing imaging separately the nasal, central and temporal interior regions of the eyelid to merge these images to produce a wider image of the whole eyelid (Fig.2 b and c). Grenon teaches also the use of a X-Y or X-Y-Z positioning controller under the control of a programmed processor for the light source and camera for surface imaging ([106]) and for trans-illumination ([0163]) to piecewise imaging the eyelid and stitching the partial image into a resultant image of the whole eyelid ([0108], [0163]-[0167]) therefore suggesting directing the second light source attached to the camera at different angles for the reflective surface imaging of the eyelid with the image processor combining and merging the images for producing a wider image of the eyelid ([0173], [0176]). 
However, Yokoi, Grenon, Matsumoto and Snook do not explicitly teach wherein directing the second IR light from the second IR light source further comprises: directing the second IR light from a first angle to a first angle end of the interior portion of the eyelid while not directing the second IR light from a second angle, opposite the first angle, to the interior portion of the eyelid; and directing the second IR light from the second angle, opposite the first angle, to a second angle end of the interior portion of the eyelid while not directing the second IR light from the first angle to the interior portion of the eyelid; and wherein imaging the interior portion of the interior surface of the eyelid with the imaging device further comprises: imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the first angle to produce a first surface meibography image of the meibomian glands in the eyelid; and imaging the interior portion of the interior surface of the eyelid 
However, Cook teaches image enhancement methods (Title and abstract) with a device for reflection imaging (Fig.1) with a camera (Fig.5 #5, Fig.2 #12) with a light source (Fig.1 #3-4) with LEDs placed symmetrically placed on the side of the camera (Fig.1 #9a-b and 9c-d) to illuminate the object at two opposite angles (Fig.2 L1 and L2) when the each element set are activated sequentially (Fig.9 #102 and #103) for a sequentially reflection imaging when each element set (Fig.1 #3 or #4) are activated (col.6 last paragraph to col.7 first paragraph) reconstruction of the image (Fig.9 #105 and Fig. 3C) from the two acquired reflection images (Figs. 3A and 3B) with specular light or glare (Figs. 3A and 3B #13) elimination or reduction (claim 10), Which broadly reads on wherein directing the second IR light from the second IR light source further comprises: directing the second IR light from a first angle to a first angle end of the interior portion of the eyelid while not directing the second IR light from a second angle, opposite the first angle, to the interior portion of the eyelid; and directing the second IR light from the second angle, opposite the first angle, to a second angle end of the interior portion of the eyelid while not directing the second IR light from the first angle to the interior portion of the eyelid; and wherein imaging the interior portion of the interior surface of the eyelid with the imaging device further comprises: imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the first angle to produce a first surface meibography image of the meibomian glands in the eyelid; and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the second angle to produce a second surface meibography image of the meibomian glands in the eyelid; and combining the second angle end of the first surface meibography image with the first angle end of the second surface meibography image to produce the surface meibography image having reduced glare resulting from imaged reflections of the second IR light from the interior portion of the interior surface of the eyelid.
    Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method of Yokoi, Grenon, Matsumoto and Snook with directing the second IR light from a first angle to a first angle end of the interior portion of the eyelid while not directing the second IR light from a second angle, opposite the first angle, to the interior portion of the eyelid; and directing the second IR light from the second angle, opposite the first angle, to a second angle end of the interior portion of the eyelid while not directing the second IR light from the first angle to the interior portion of the eyelid; and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the first angle to produce a first surface meibography image of the meibomian glands in the eyelid; and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the second angle to produce a second surface meibography image of the meibomian glands in the eyelid; and combining the second angle end of the first surface meibography image with the first angle end of the second surface meibography image to produce the surface meibography image having reduced glare resulting from imaged reflections of the second IR light from the interior portion of the interior surface of the eyelid  by using a second IR light from a second IR light source to illuminate and surface image the interior portion of an interior surface of the eyelid to produce an IR surface meibography image of the meibomian glands in the eyelid, since one of ordinary skill in the art would have recognized that using sequentially imaging the reflection light from the surface of an object from two opposite angles and to reconstruct the image of the surface 
Regarding the dependent claim 15, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokoi, Grenon, Matsumoto, Snook and Cook.
Regarding claim 15, Cook teaches wherein the second angle end of the first surface meibography image only includes a portion of the first surface meibography image that does not include glare from the reflected IR light from the first IR light source, and the first angle end of the second surface meibography image only includes a portion of the second surface meibography image that does not include glare from the reflected second IR light (Figs. 3A and 3B with glare #13).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the apparatus and method of Yokoi, Grenon, Matsumoto, Snook and Cook with the second angle end of the first surface meibography image only includes a portion of the first surface meibography image that does not include glare from the reflected IR light from the first IR light source, and the first angle end of the second surface meibography image only includes a portion of the second surface meibography image that does not include glare from the reflected second IR light, since one of ordinary skill in the art would recognize that the location of the reflection glare or specular light reflection is known in the art to be placed on the same side from the camera from the illuminating source placed on its side as taught by Cook. One of ordinary skill in the art would have expected this modification to provide expected reasonable results of success since Cook and Grenon teach reflection imaging. The motivation would have been to reduce the glare reflection as suggested by Cook (claim 10).
s 17-18, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi et al. (2007 Jpn.J.Ophtalmol. 51:53-56; Pub.Date 2007), in view of Matsumoto et al. (2004 Jpn. J. Ophthalmol. 48:372–375; Pub.Date 2004), in view of Grenon et al. (USPN 20080081996 A1; Pub.Date 04/03/2008; Fil.Date 09/29/2006) in view of Snook et al. (USPN 5,886,767; Pat.Date 03/23/1999; Fil.Date 11/25/1996) as applied to claims 1-13, 16, 21-22 and further in view of Dau et al. (USPN 20130208495 A1; Pub.Date 08/15/2013; Fil.Date 02/01/2013).
Yokoi, Grenon, Matsumoto, Snook teach an apparatus and method as set forth above. Yokoi teaches the use of a flipping trans-illuminating probe having a body (Fig.1 top view of the probe), a cylindrical structure at the head of the probe, where one of ordinary skill would recognize that the cylindrical shape is allowing by rotation the rolling of the eyelid upon eversion when applying pressure, which therefore reads on the claimed limitation for a curved lid flipping end surface disposed on an end of the body, the curved lid flipping end surface configured to grasp and flip the eyelid. Yokoi further teaches the IR light source LEDs (Fig.1 c) in the probe body connected with an electrical cord (Fig.1 e) to outside permitting the switch on/off of the IR source which can be performed, as one of ordinary skill in the art would recognize, either manually or automatically using a computer.
Additionally, Yokoi further teaches windows along the curved tip of the body (Fig.1 top images) for receiving IR light through single optical fibers (Fig.1 a) to form an IR light pipe along the tip of the probe to receive the IR light from the IR light source to form an IR light pipe (Fig.1), but Yokoi does not teach explicitly the elongated slot to place the ends of the light emitters as in claim 17.
However, Dau teaches different configuration/design of illumination devices (Title and abstract) including placing a LED array with different light emitters with a linear design within an elongated slot (Fig.36F and linear LED array arranged in an elongated slot [0335]) for the purpose of providing light only perpendicular to the linear array ([0335]).

Regarding the dependent claim 18, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokoi, Grenon, Matsumoto, Snook and Dau.
Regarding claim 18, Yokoi further teaches the application of the trans-illumination probe to the exterior of the eyelid (p.54 ¶ Newly Developed Video-Meibography System) to direct the IR light from the probe to the eyelid for trans-illumination to the interior side of the flipped eyelid. Yokoi teaches the CCD camera capturing the trans-illuminated image of the meibomian gland of the everted eyelid, exposing the interior of the eyelid to the CCD camera (p.54 ¶ Newly Developed Video-Meibography System).

Claims 19-20,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi et al. (2007 Jpn.J.Ophtalmol. 51:53-56; Pub.Date 2007), in view of Matsumoto et al. (2004 Jpn. J. Ophthalmol. 48:372–375; Pub.Date 2004), in view of Grenon et al. (USPN 20080081996 A1; Pub.Date 04/03/2008; Fil.Date 09/29/2006) in view of Snook et al. (USPN 5,886,767; Pat.Date 03/23/1999; Fil.Date 11/25/1996) and in view of Dau et al. (USPN 20130208495 A1; Pub.Date .
Yokoi, Grenon, Matsumoto, Snook and Dau teach an apparatus and method as set forth above. Yokoi with Dau teach the use of a slot to place the LED diodes light source emitters transmit light through optical fibers which end are emitting the light at different position along the elongated slot, these ends being broadly interpreted as light source. Yokoi teaches the presence of seven of the optical fiber ends/light sources with one in center and two at the extreme ends of the elongated structure or slot (Fig.1 c for LEDs and b for optical fibers) according to Dau and where the assignment of each LED would have been an arbitrary design consideration.
Yokoi, Grenon, Matsumoto, Snook and Dau do not teach the IR emitter being controlled by the computer for emitting the IR light as in claim 19. 
Yokoi, Grenon, Matsumoto, Snook and Dau do not teach the IR emitter being controlled by the computer for the IR light emission intensity as in claim 20.
However, Abbas teaches a microprocessor controlled LED light source array (Title and abstract) wherein the microprocessor (Fig.1 26) controls independently the current/voltage (Fig.1 independent variable current/voltage sources and amplifications 24) for each LED (Fig.1 18)  wherein a feedback control is provided by a detector (Fig.1 20) (col.2 last paragraph and col.3 1st and 2nd paragraphs), which reads on a computer control system configured to control each of the central, first end and second end IR emitter to independently emit IR light as claimed in claim 19, wherein the computer control system is therefore capable to adjust the intensity  level of the emission of each LED such for the intended use of providing higher intensities for the first and second ends emitters than for the central emitter as claimed in claim 20. 
Therefore, it would have been obvious for one person of ordinary skill in the art before the time of filling the invention to have modified the method and apparatus of Yokoi, Grenon, Matsumoto, Snook and Dau with a computer configured to control the center and both end IR light emitters to emit independently IR light and to adjust their IR emission light intensities as st and 2nd paragraphs).

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoi et al. (2007 Jpn.J.Ophtalmol. 51:53-56; Pub.Date 2007), in view of Matsumoto et al. (2004 Jpn. J. Ophthalmol. 48:372–375; Pub.Date 2004), in view of Grenon et al. (USPN 20080081996 A1; Pub.Date 04/03/2008; Fil.Date 09/29/2006) in view of Snook et al. (USPN 5,886,767; Pat.Date 03/23/1999; Fil.Date 11/25/1996) as applied to claims 1-13, 16, 21-22 and further in view of Cook et al. (USPN 8,610,976 B1; Pat.Date 12/07/2013; Fil.Date 06/27/2012a).
Yokoi, Grenon, Matsumoto and Snook teach an apparatus and method as set forth above.
Yokoi is furthermore describing imaging separately the nasal, central and temporal interior regions of the eyelid to merge these images to produce a wider image of the whole eyelid (Fig.2 b and c). Grenon teaches also the use of a X-Y or X-Y-Z positioning controller under the control of a programmed processor for the light source and camera for surface imaging ([106]) and for trans-illumination ([0163]) to piecewise imaging the eyelid and stitching the partial image into a resultant image of the whole eyelid ([0108], [0163]-[0167]) therefore suggesting directing the second light source attached to the camera at different angles for the reflective surface imaging of the eyelid with the image processor combining and merging the images for producing a wider image of the eyelid ([0173], [0176]). 
However, Yokoi, Grenon, Matsumoto and Snook do not explicitly teach wherein directing the second IR light from the second IR light source further comprises: directing the second IR 
However, Cook teaches image enhancement methods (Title and abstract) with a device for reflection imaging (Fig.1) with a camera (Fig.5 #5, Fig.2 #12) with a light source (Fig.1 #3-4) with LEDs placed symmetrically placed on the side of the camera (Fig.1 #9a-b and 9c-d) to illuminate the object at two opposite angles (Fig.2 L1 and L2) when the each element set are activated sequentially (Fig.9 #102 and #103) for a sequentially reflection imaging when each element set (Fig.1 #3 or #4) are activated (col.6 last paragraph to col.7 first paragraph) reconstruction of the image (Fig.9 #105 and Fig. 3C) from the two acquired reflection images (Figs. 3A and 3B) with specular light or glare (Figs. 3A and 3B #13) elimination or reduction (claim 10), Which broadly reads on wherein directing the second IR light from the second IR light source further comprises: directing the second IR light from a first angle to a first angle end of the interior portion of the eyelid while not directing the second IR light from a second angle, opposite the first angle, to the interior portion of the eyelid; and directing the second IR light from the second angle, opposite the first angle, to a second angle end of the interior portion of the eyelid while not directing the second IR light from the first angle to the interior portion of the eyelid; and wherein imaging the interior portion of the interior surface of the eyelid with the imaging device further comprises: imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the first angle to produce a first surface meibography image of the meibomian glands in the eyelid; and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the second angle to produce a second surface meibography image of the meibomian glands in the eyelid; and combining the second angle end of the first surface meibography image with the first angle end of the second surface meibography image to produce the surface meibography image having reduced glare resulting from imaged reflections of the second IR light from the interior portion of the interior surface of the eyelid.
    Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method of Yokoi, Matsumoto and Grenon with directing the second IR light from a first angle to a first angle end of the interior portion of the eyelid while not directing the second IR light from a second angle, opposite the first angle, to the interior portion of the eyelid; and directing the second IR light from the second angle, opposite the first angle, to a second angle end of the interior portion of the eyelid while not directing the second IR light from the first angle to the interior portion of the eyelid; and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the first angle to produce a first surface meibography image of the meibomian glands in the eyelid; and imaging the interior portion of the interior surface of the eyelid with the imaging device when the interior portion is illuminated with the second IR light at the 
Regarding the dependent claim 24, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokoi, Grenon, Matsumoto, Snook and Cook.
Regarding claim 24, Cook teaches wherein the second angle end of the first surface meibography image only includes a portion of the first surface meibography image that does not include glare from the reflected IR light from the first IR light source, and the first angle end of the second surface meibography image only includes a portion of the second surface meibography image that does not include glare from the reflected second IR light (Figs. 3A and 3B with glare #13).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the apparatus and method of Yokoi, Grenon, Matsumoto, Snook and Cook with the second angle end of the first surface meibography image .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al. (USPN 20070253908 A1; Pub.Date 11/01/2007; Fil.Date 04/10/2007) teaches the combination of trans-illuminated image and epi-illuminated or reflected image of the same region as well-known in the art ([0072]-[0075]) in order to improve the imaging of the targeted region as suggested by Rice ([0073]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK M MEHL/            Examiner, Art Unit 3793      

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793